DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tatsuya et al. (JP200800616A).
With respect to claims 14, 15, 18-20 Tatsuya describes an etching gas for generating a plasma comprising: CaFbHc such as 1,1,3,3,3-pentafluoropropene (paragraphs 28, 33), where the Fs are bonded at terminal C at 1,1 and 3,3,3 and has C3F5H1 and a chemical structure of

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
1,1,1,3,3,4,4,4-hexafluorobutane (C4H4F6) where the Fs are bonded at the C terminals 1,1,1 and 4,4,4, and 1,1,1,4,4,5,5,5-decafluoropentane (C5H2F10) where the Fs are bonded at the terminal carbons at 1,1,1, and 5,5,5 (para 16, 17) and mixture thereof.  These structures show a linear chain-type with each of terminal carbon atoms on the carbon chain is bonded to only F out of hydrogen and fluorine atoms.  Please see more structure of the bonded Fs in the pentafluoropropene, decafluoropentane, and hexafluorobutane by PubChem reference below.
 	With respect to claim 16, the etching gas further includes oxygen and rare gas of helium, argon, neon, krypton, xenon (para 21, 22).
 	With respect to claim 17, the cited fluorocarbons are not necessarily part of the composition since it depends on claim 16 which defines that fluorocarbons are optional (the etching gas further includes at least any of oxygen gas, rare gas, and fluorocarbon).
With respect to claim 21, the composition provided by the combined prior art above which includes a mixture of any of these 1,1,3,3,3-pentafluoropropene (C3HF5), 1,1,1,3,3,4,4,4-hexafluorobutane (C4H4F6)  and 1,1,1,3,3,4,4,5,5,5-decafluoropentane (C5H2F10) would provide claimed a first and second gas each consisting of a chain hydrocarbon CxHyFz where x denotes an integer of 3 or more, and y and z respectively denote integer of one or more.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2014/0302683A1), and further in view of Tatsuya et al. (JP200800616A).
 	With respect to claims 14, 15, 19, 20 Kikuchi describes an etching gas comprising: CaFbHc such as 1,1,3,3,3-pentafluoropropene (paragraphs 28, 33), which has C3F5H1 and a chemical structure of

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(please see more description of 1,1,3,3,3-pentafluoropropene by PubChem reference below).
 	The structure shows a linear chain-type with each of terminal carbon atoms on the carbon chain is bonded to only F out of hydrogen and fluorine atoms.  Unlike claimed invention, Kikuchi doesn’t describe the claimed specific chain hydrocarbon compounds or mixture of these two such as C4H3F7, C4H2F8, C4HF9, C5HF6, C5H5F7, C5H4F8, C5H3F9, C5H2F10 and C5HF11.  Tatsuya describes an etching composition wherein he teaches that the fluorine-containing hydrocarbon compounds described by Kikuchi is equivalent to that of that of the claimed compounds.  They include 1,1,3,3,3-pentafluoropropene (C3F5H), 1,2,3,3,3-pentafluoropropene (C3F5H), 1,1,1,3,4,4,4-heptafluoro-2-butene (C4F7H), 1,1,1,3,3,4,4,5,5,5-decafluoropentane (C5H2F10) (the Fs are bonded at the terminal carbons at 1,1,1, and 5,5,5), which are all compounds with the terminal carbon atoms on the carbon chain is bonded only to fluorine atoms out of hydrogen and fluorine atoms  (para 16, 17 of the translation).  They both describe these gases for etching the same materials such as silicon dioxide and silicon nitride (Tatsuya: para 1; Kikuchi: claim 5), Kikuchi suggests using those fluorine-containing hydrocarbon compounds or the like (para 60) and Tatsuya suggests that they are equivalent and be used together in a mixture (para 16).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to use any of or a mixture of those fluorine-containing hydrocarbon compounds for the same equivalent functions such as etching gases for silicon dioxide and/or nitride.  MPEP 2183. 
  	With respect to claims 16, 17 the etching gas further includes fluorocarbon such as CF4, oxygen and inert/rare gases such as He and Ar (paragraphs 52, 59).
 	With respect to claim 18, using a mixture of the claimed fluorine-containing hydrocarbon compounds would have been obvious because Tatsuya suggests that they are equivalent and be used together in a mixture (para 16) and using closely related homologs, analogs, and isomers in chemistry provides a prima facie case of obviousness.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) 
 	With respect to claim 20, the gas is used to form a plasma for an etching process (paragraphs 84-86).
 	With respect to claim 21, the composition provided by the combined prior art above which includes 1,1,3,3,3-pentafluoropropene (C3HF5) and 1,1,1,3,3,4,4,5,5,5-decafluoropentane (C5H2F10) would provide claimed a first and second gas each consisting of a chain hydrocarbon CxHyFz where x denotes an integer of 3 or more, and y and z respectively denote integer of one or more.
PubChem references are attached to show chemical structure of compounds 1,1,3,3,3-pentafluoropropene, 1,1,1,3,4,4,4-heptafluoro-2-butene (C4F7H), and 1,1,3,3,4,4,4- heptafluoro-1-butene (C4F 7H), 1,1,1,4,4,4-hexafluorobutane, 1,1,1,2,2,3,4,5,5,5-decafluoropentane.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/30/2022